Case 3:19-cv-01651-S Document 25-1 Filed 08/01/19         Page 1 of 16 PageID 171


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION



DEIDRA M. ROPER a/k/a “Spinderella”, and
SPINDERELLA ENTERTAINMENT, LLC

     Plaintiffs,

v.                                                   Civil Action No. 3:19-CV-01651-S


CHERYL JAMES-WRAY A/K/A CHERYL
JAMES, SANDRA DENTON, JAMES
MAYNES, AND S & C PRODUCTIONS, INC.

      Defendants.


              APPENDIX TO PLAINTIFFS’ REPLY IN SUPPORT OF
        PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER

     Exhibit                       Description                     Citation
       A           Registered Trademark                          App. 001-003
       B           Salt N Pepa Merchandise Website               App. 004-005
       C           I Love The 90s Website                        App. 006-007
       D           I Love The 90s Website                        App. 008-009
       E           The O2 Website                                App. 010-011
       F           Instagram Post                                App. 012-015
Case 3:19-cv-01651-S Document 25-1 Filed 08/01/19   Page 2 of 16 PageID 172




                EXHIBIT A




                                                                  App. 001
               Case 3:19-cv-01651-S Document 25-1 Filed 08/01/19                                                 Page 3 of 16 PageID 173

       Generated on: This page was generated by TSDR on 2019-07-30 18:04:04 EDT
                 Mark: SPINDERELLA




  US Serial Number: 86894597                                                        Application Filing Feb. 02, 2016
                                                                                                Date:
     US Registration 5164095                                                       Registration Date: Mar. 21, 2017
           Number:
   Filed as TEAS RF: Yes                                                          Currently TEAS RF: Yes
             Register: Principal
           Mark Type: Trademark, Service Mark
               Status: Registered. The registration date is used to determine when post-registration maintenance documents are due.
         Status Date: Mar. 21, 2017
    Publication Date: Jan. 03, 2017



                                                                   Mark Information
          Mark Literal SPINDERELLA
           Elements:
 Standard Character Yes. The mark consists of standard characters without claim to any particular font style, size, or color.
            Claim:
       Mark Drawing 4 - STANDARD CHARACTER MARK
              Type:
       Name Portrait The name(s), portrait(s), and/or signature(s) shown in the mark identifies Deidra Roper, a living individual, whose consent(s) to register
          Consent: is made of record.

                                                                  Goods and Services
Note:
The following symbols indicate that the registrant/owner has amended the goods/services:
        Brackets [..] indicate deleted goods/services;
        Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
        Asterisks *..* identify additional (new) wording in the goods/services.

                  For: Entertainment services in the nature of live musical performances
         International 041 - Primary Class                                              U.S Class(es): 100, 101, 107
            Class(es):
        Class Status: ACTIVE
                Basis: 1(a)
            First Use: May 1987                                                    Use in Commerce: Sep. 1987

                  For: Audio and video recordings featuring music and artistic performances; Downloadable music via the internet and wireless devices
         International 009 - Primary Class                                              U.S Class(es): 021, 023, 026, 036, 038
            Class(es):
        Class Status: ACTIVE
                Basis: 1(a)
            First Use: Jul. 26, 1988                                               Use in Commerce: Jul. 26, 1988

                                                       Basis Information (Case Level)
                Filed Use: Yes                                       Currently Use: Yes                                        Amended Use: No
                Filed ITU: No                                        Currently ITU: No                                         Amended ITU: No
                Filed 44D: No                                        Currently 44D: No                                         Amended 44D: No
                Filed 44E: No                                        Currently 44E: No                                         Amended 44E: No
                Filed 66A: No                                        Currently 66A: No


                                                                                                                                         App. 002
                Case 3:19-cv-01651-S Document 25-1 Filed 08/01/19                                 Page 4 of 16 PageID 174

           Filed No Basis: No                          Currently No Basis: No

                                                 Current Owner(s) Information
          Owner Name: Spinderella Entertainment, LLC
    Owner Address: 9440 Timberleaf Dr.
                   Dallas, TEXAS 75243
                   UNITED STATES
   Legal Entity Type: LIMITED LIABILITY COMPANY                           State or Country TEXAS
                                                                         Where Organized:

                                           Attorney/Correspondence Information
                                                                   Attorney of Record
     Attorney Name: Tamera H. Bennett                                     Docket Number: spi50001
    Attorney Primary tbennett@tbennettlaw.com                               Attorney Email Yes
     Email Address:                                                            Authorized:
                                                                    Correspondent
     Correspondent TAMERA H. BENNETT
     Name/Address: BENNETT LAW OFFICE
                   132 W. MAIN STREET
                   LEWISVILLE, TEXAS 75057
                   UNITED STATES
                Phone: 972-436-8141
   Correspondent e- tbennett@tbennettlaw.com admin@tbennettlaw.c         Correspondent e- Yes
              mail: om                                                    mail Authorized:
                                                         Domestic Representative - Not Found

                                                         Prosecution History
                                                                                                                            Proceeding
   Date               Description
                                                                                                                            Number
Mar. 21, 2017      REGISTERED-PRINCIPAL REGISTER
Jan. 03, 2017      OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED
Jan. 03, 2017      PUBLISHED FOR OPPOSITION
Dec. 14, 2016      NOTIFICATION OF NOTICE OF PUBLICATION E-MAILED
Nov. 25, 2016      APPROVED FOR PUB - PRINCIPAL REGISTER
Nov. 11, 2016      TEAS/EMAIL CORRESPONDENCE ENTERED                                                                   88889
Nov. 10, 2016      CORRESPONDENCE RECEIVED IN LAW OFFICE                                                               88889
Nov. 10, 2016      TEAS RESPONSE TO OFFICE ACTION RECEIVED
May 20, 2016       NOTIFICATION OF NON-FINAL ACTION E-MAILED                                                           6325
May 20, 2016       NON-FINAL ACTION E-MAILED                                                                           6325
May 20, 2016       NON-FINAL ACTION WRITTEN                                                                            83180
May 18, 2016       ASSIGNED TO EXAMINER                                                                                83180
Feb. 05, 2016      NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM
Feb. 05, 2016      NEW APPLICATION ENTERED IN TRAM

                                             TM Staff and Location Information
                                                             TM Staff Information - None
                                                                     File Location
   Current Location: PUBLICATION AND ISSUE SECTION                        Date in Location: Mar. 21, 2017




                                                                                                                App. 003
Case 3:19-cv-01651-S Document 25-1 Filed 08/01/19   Page 5 of 16 PageID 175




                EXHIBIT B




                                                                  App. 004
Case 3:19-cv-01651-S Document 25-1 Filed 08/01/19   Page 6 of 16 PageID 176




                                                                              App. 005
Case 3:19-cv-01651-S Document 25-1 Filed 08/01/19   Page 7 of 16 PageID 177




                EXHIBIT C




                                                                  App. 006
Case 3:19-cv-01651-S Document 25-1 Filed 08/01/19   Page 8 of 16 PageID 178




                                                                              App. 007
Case 3:19-cv-01651-S Document 25-1 Filed 08/01/19   Page 9 of 16 PageID 179




                EXHIBIT D




                                                                  App. 008
Case 3:19-cv-01651-S Document 25-1 Filed 08/01/19   Page 10 of 16 PageID 180




                                                                               App. 009
Case 3:19-cv-01651-S Document 25-1 Filed 08/01/19   Page 11 of 16 PageID 181




                EXHIBIT E




                                                                   App. 010
Case 3:19-cv-01651-S Document 25-1 Filed 08/01/19   Page 12 of 16 PageID 182




                                                                   App. 011
Case 3:19-cv-01651-S Document 25-1 Filed 08/01/19   Page 13 of 16 PageID 183




                EXHIBIT F




                                                                   App. 012
Case 3:19-cv-01651-S Document 25-1 Filed 08/01/19   Page 14 of 16 PageID 184




                                                                               App. 013
Case 3:19-cv-01651-S Document 25-1 Filed 08/01/19   Page 15 of 16 PageID 185




                                                                               App. 014
Case 3:19-cv-01651-S Document 25-1 Filed 08/01/19   Page 16 of 16 PageID 186




                                                                               App. 015
